ORDER

PER CURIAM.
In this workers’ compensation case, employer, Contract Painting Services, Inc., and insurer, Federated Mutual Insurance Company, appeal from the Temporary Award of the Labor and Industrial Relations Commission, with one member dissenting, determining that claimant, David Leadbetter, met his burden of proving that he sustained an injury arising out of and in the course of his employment and ordering the employer to pay past medical expenses and past temporary total disability benefits *69and to provide additional medical treatment and benefits. We affirm the judgment pursuant to Rule 84.16(b). The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record and no error of law appears. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the order of the Commission pursuant to Rule 84.16(b).